                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

EDWARD JARKA, JR.,

      Plaintiff,
v.                                                    Case No. 8:17-cv-3052-T-AAS

NANCY A. BERRYHILL, Acting
Commissioner of Social Security
Administration,

      Defendant.
______________________________________/

                                       ORDER

      Edward Jarka moves for attorney’s fees and costs under the Equal Access to

Justice Act (EAJA), 28 U.S.C. Section 2412. (Doc. 26). The Commissioner consents

to Mr. Jarka’s motion. (Id. at 2). Mr. Jarka requests $7,814.38 in attorney’s fees, $40

for serving the government, and $400 for his filing fee.

      A party who prevails against the United States may recover reasonable

attorney’s fees and costs under the EAJA. 28 U.S.C. § 2412.

      The March 13th order remanded the Commissioner’s final decision under

sentence four of 42 U.S.C. Section 405(g) for further administrative proceedings.

(Doc. 24). The Clerk entered judgment in Mr. Jarka’s favor. (Doc. 25). Mr. Jarka

now requests attorney’s fees and costs under the EAJA. (Doc. 26). 1


1  The United States and its agencies and employees have sixty days to appeal a
judgment. Fed. R. App. P. 4(a)(1)(b); 26(a)(1). The sixty-day appeal period for Mr.
Jarka’s judgment expired May 14th, at which point judgment became final. A party
moving for attorney’s fees under the EAJA must do so within thirty days of final
                                         1
       The Commissioner does not contest the following: Mr. Jarka is the prevailing

party; Mr. Jarka’s net worth was less than $2 million when he filed his complaint;

the Commissioner’s position was not substantially justified; no special circumstances

make an attorney’s fees award unjust; and Mr. Jarka’s attorney’s fees request is

unreasonable. A court should grant a Social Security claimant’s request for attorney’s

fees when it is unopposed. See Jones v. Colvin, No. 8:13-CV-2900-T-33AEP, 2015 WL

7721334 (M.D. Fla. Nov. 30, 2015) (awarding unopposed attorney’s fees request).

Therefore, Mr. Jarka may recover $7,814.38 in attorney’s fees, $40 in expenses, and

$400 for his filing fee.

       Attorney’s fees awarded to a claimant under the EAJA can be offset to satisfy

the claimant’s pre-existing debt to the United States. Astrue v. Ratliff, 560 U.S. 586,

589 (2010). Following this order, the United States Department of the Treasury will

determine whether Mr. Jarka owes a debt to the United States. Mr. Jarka also

assigned his rights to EAJA fees to his attorney. So, if Mr. Jarka has no federal debt,

the United States will accept Mr. Jarka’s assignment of EAJA fees and pay the fees

directly to his counsel.

       Accordingly, Mr. Jarka’s motion for attorney’s fees and costs under the EAJA

(Doc. 26) is GRANTED. Mr. Jarka is awarded $7,814.38 in attorney’s fees, $40 for

serving the government, and $400 for the filing fee.


judgment. 28 U.S.C. § 2412(d)(1)(B); Fed. R. Civ. P. 6(a)(1). Mr. Jarka’s deadline for
moving for attorney’s fees under the EAJA fees is June 14th. Mr. Jarka submitted
his motion before his thirty-day period expired. The court therefore has jurisdiction
to award Mr. Jarka attorney’s fees and costs under the EAJA.
                                          2
ORDERED in Tampa, Florida, on May 15, 2019.




                              3
